Citation Nr: 1342832	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected right ear hearing loss disability.  

2. Entitlement to service connection for disequilibrium, secondary to service-connected hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

 R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for hearing loss in the right ear with a non-compensable evaluation effective May 26, 2006.  

Throughout the appeal, the Veteran has asserted that his hearing loss disability is manifested by disequilibrium warranting additional compensation.  (See December 2007 Notice of Disagreement (NOD)).  The RO addressed these contentions in a May 2013 supplemental statement of the case (SSOC).  Furthermore, the Veteran's representative submitted a July 2013 Statement of Representative in Appeals Case clearly stating that the Veteran wished to appeal the issue of entitlement to service connection for disequilibrium, claimed as a balance disorder as a symptom of bilateral hearing loss.  

The Board acknowledges that additional evidence was submitted by the Veteran's representative in December 2013.  A waiver of consideration of evidence by the Agency of Original Jurisdiction had been submitted in September 2013.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in August 2013.  A transcript of this hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  
REMAND

A remand is required in this case.  Although the Board regrets the additional delay, further development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Board notes that records reviewed by the VA medical examiner in his April 2013 addendum are not included as part of the claims folder.  Specifically, he cited to an MRI of the brain and internal auditory canals performed in December 2012 and a videonystamography conducted in December 2012.  On remand, the RO or AMC should make appropriate efforts to obtain copies of these treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Ensure all records have been associated with the claims file, to the extent possible.  

Specifically, the RO or AMC should ensure that the evidence referenced in the April 2013 addendum is associated with the claims folder.  These records include the MRI of the brain and internal auditory canals taken in December 2012, and the videonystamography taken in December 2012. 

All attempts to locate these records must be documented in the paper or electronic claims file.  

2. Thereafter, readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


